Title: Editorial Note
From: 
To: 

 With the aid of Sir James Jay, Lady Huntingdon in 1784 developed a proposal to send out from Britain at her expense pious men and women to settle on the American frontier. There, by example and by their efforts, they would convert the Indians to Christianity and at the same time improve the conditions in which the Indians lived. Even before she developed this plan, Lady Huntingdon had sought to involve GW in bringing help to the Indians. On 20 Feb. 1783 she wrote a letter to GW, to be conveyed to him by Henry Laurens, in which she informed GW that she had taken the liberty of naming him “one of my Executors for establishing a foundation in America principally intended as a college for a Mission to the Indian nations.” She went on to say that she had “a claim to your acceptance of this as done to a relation in which you certainly stand connected with me—Washington Earl Ferrers being my Father, whose mother was a Washington.” (The quotations are from a draft of the letter in the manuscript collections in Chestnut College, Cambridge.) In his reply of 10 Aug. 1783, GW assured her ladyship that “so far as my general Superintendence, or incidental attention can contribute to the promotion of your Establishment, you may command my assistance.” He also conceded that his “Ancestry being derived from Yorkshire in England,” it was indeed likely that they were kin. GW, however, did not learn of Lady Huntingdon’s specific plans for western settlement until 17 Jan. 1785 when he received James Jay’s letter of 20 Dec. 1784 (doc. I). Jay enclosed in this letter of 20 Dec. a letter from Lady Huntingdon of 8 April (doc. III) with its enclosed copies of both her plan (doc. V) and her circular letter to the governors of North Carolina, Virginia, Pennsylvania, and New York (doc. VI). GW wrote Jay on 25 Jan. 1785 expressing approval of Lady Huntingdon’s scheme. He pointed out that of the four states that she was approaching, only New York held extensive unsettled lands in close proximity to the Indians. He suggested that land held by the United States beyond the Ohio would best serve her purposes. On 8 Feb. 1785 GW sent Lady Huntingdon’s letter of 8 April 1784 and its enclosures to the president of Congress, Richard Henry Lee, expressing his hope that Congress would set aside land for Lady Huntingdon’s use north of the Ohio. He then wrote Lady Huntingdon (on 27 Feb.) to tell her of his support of her project and of what he had done with regard to Congress. He also suggested to her that as a “dernier resort” she might consider taking his own land south of the Ohio for her people. On the same day, Richard Henry Lee wrote GW to tell him of the rejection by Congress of the plan,

explaining that Congress could dispose of land only to secure revenue and that, in any case, it was opposed to placing on the frontier “those religious people” who “were remarkable in the late war for an unanimous and bitter enmity to the American cause.” None of the four states made land available for Lady Huntingdon’s settlers, and the scheme came to nothing. Selina Hastings, the countess of Huntingdon (1707–1791), daughter of Washington Shirley, Earl Ferrers, was an early convert to Methodism and became a close associate of Charles and John Wesley. Upon George Whitefield’s return from America in 1744, she became Whitefield’s patron and chief sponsor in his ministry to the aristocracy. At his death in 1770, Whitefield left to the countess his school and orphanage in Savannah, called Bethesda. It was this that first engaged her in mission work in America. Her friend James Jay (1732–1815) of New York, the brother of John Jay and a medical doctor trained at Edinburgh, was knighted in 1763 for his success in raising money in London for the benefit of King’s College (later Columbia) in New York. Jay returned to America in 1778 from England, where he had been living, but he was captured by the British in 1782 in New Jersey, by prearrangement, and taken back to England. In the summer of 1784, he returned to New Jersey, where he lived until the time of his death.